UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7603


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

EDWIN ARNOLDO REYES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:01-cr-00533-PJM-20)


Submitted:   May 6, 2011                      Decided:   May 25, 2011


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edwin Arnoldo Reyes, Appellant Pro        Se. Deborah A. Johnston,
Assistant United States Attorney,         Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edwin Arnoldo Reyes appeals from the district court’s

order denying his 18 U.S.C. § 3582 (2006) motion for reduction

of   sentence     based     upon   Amendment        503   to        the    Sentencing

Guidelines.        We     review   an     order     granting        or     denying   a

§ 3582(c)(2) motion for abuse of discretion.                    United States v.

Munn, 595 F.3d 183, 186 (4th Cir. 2010).                  Under § 3582(c)(2),

the district court may modify the term of imprisonment “of a

defendant who has been sentenced . . . based on a sentencing

range    that   has     subsequently      been    lowered.”           Here,    Reyes’

sentencing range was not lowered, as Reyes was sentenced after

the amendment in question became effective.                As such, § 3582 is

inapplicable.     Accordingly, we affirm the order of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented        in    the    materials

before   the    court   and    argument     would   not   aid       the    decisional

process.

                                                                              AFFIRMED




                                        2